 

 

Case 19-25094 Doc1-1_ Filed 11/08/19 1 ofp Cy : ‘
1 Sv wD '
FILED !

NOV 08 2019

US. BANKRUPTCY COURT

 

 

Fill in this information to identify your case:

 

    

United States Bankruptcy Court for the:
District of

 
    
  

   
 

Case number (if anown): Chapter you are filing under;

 

 
   
 

Chapter? DISTRICT OF MARYLAND '
QO) chapter 11 GREENBELT .

B
Ly Chapter 12 8) check if this is an

 
 

Chapter 13

 
 

 

. oS \h PH amended filing

S
Official Form 101 #20 DOW
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor fillng alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes If either debtor owns a car. When Information fs needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In font cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Bo as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case numb¢
{if known). Answer every question.

 

 

+

 

 

t
ad Identify Yourself
About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):
4. Your full name + . . b
Write the name that is on your C Noo, Pyttckh |
government-issued picture Q b ‘ \
identification (for example, First name First name

your driver's license or Ai :

passport). Middle name “Drickh - R Li Middle name NYO
Bring your picture ; D

identification to your meeting Last name Last name
with the trustee.

    

Suffix (Sr., Jr, M, HI) Suffix (Sr. dr, Ml, Ml)

  

 

 

 

2. Afl other names you © cddloon, Latuuy
have used in the last 8 Firstname t First name }
years

he 4

Include your married or Middia name ' Middle name
maiden names.

Fust name” First name \
Middle name o| ( Middle name \
=

Last name Last name

 

oF ewe he een

 

 

 

 

 

3. Only the last 4 digits of 2 D a
your Social Security XXX — XX INN SL XXX = XX = _
number or federal OR oR i
Individual Taxpayer —_—~— i
Identification number Bx - xx ~___ —— 9x - xx - NN —__ sii 1
(ITIN) 1
Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 1

kre aaaepeatpetAe eee

 

 

 
 

 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 2 of 48

-
,
Debtor 1 Case number (itknown},
Fret Name Midda Name Last Name

me ie at

 

 

 

 

 

 

About Debtor 4: bout Debtor 2 (Spouse Only in a Joint Case):
4. Any business names .
and Employer | have not used any business names or EiNs. ©) nave not used any business names or EINs.
identification Numbers
(EIN) you have used in ;
the last 8 years Business name Business name t
Include trade names and ‘
doing business as names Business name Business name
nN TTT =EN-
a TT EN
5. Where you live If Debtor 2 lives at a different address:

‘TNel Quem, Co
Wald mh WD 2p yo CN City \ State Z2P Code |

If your malling address Is different from the one If Debtor 2's mailingaddress is different from
above, fill it In here. Note that the court will send yours, fill It In here. Note that thé court will send
any notices to you at this mailing address. any notices to this mailiqg address.

Number “\ Number Street \
P.O. Box ‘ \ P.O. Box

 

Num! Street

 

 

 

 
 

 

 

 

 

 

aah weenat eS ninemsn 08

 

 

 

 

 

 

 

 

 

Clty \ State ZIP Code City State zip Code
8. Why you are choosing Check one: Check one:
this district to file for . .
bankruptcy Over the last 180 days before filing this petition, OQ) Over the last 180 days before filing this petition,
| have lived in this district longer than in any 1 have lived in this district longer than in any
other district. other district.
C] t have another reason, Explain. C1 | have another reason. Explain.
(See 28 U.S.C, § 1408.) (See 28 U.S.C. § 1408.) ‘
!
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2 |
I

 

 

 

 
 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 3 of 48

4
Debtor 1 O eke aiitie-Roablo Case number (known),
First Name Uidde Name a a
a the Court About Your Bankruptcy Case

 

 )

 

i 7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C, § 342(b) for individuals Filing |
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C] Chapter 7
Cd Chapter 11
C] Chapter 12

YA chapter 13

Cli wit pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) 1 need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Appfication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

9. Have you filed for
bankruptcy within the

ee District Wooo not When =2D (F case number \4 \ 4 5 6 |

 

 

 

 

last 8 years?
MM? DD SYYYY
District When Case number
MM / DD /IYYYY
District When Case number
MM/ DD/YYYY t
10. Are any bankruptcy ~ghyo
cases pending or being
filed by a spouse who is Yes. Debtor Relationship to you
not filing this case with District When Case number, if known

you, or by a business
Partner, or by an
affiliate?

 

 

 

MM/DD /YYYY

¥
Debtor Relationship to you

ame saiioehee re ate

District When Case number, if known
MM /DD I YYYY

 

 

11. De you rent your
residence?

Official Form 101

Pho. Go to line 12. ‘

CT Yes. Has your landlord obtained an eviction judgment against you?

QC) No. Ga to line 12,

QC Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 

 
 

Case 19-25094 Doc 1-1

Debtor 1

 

Case number u known)

ERED &-port About Any Businesses You Own as a Sole Proprietor

Filed 11/08/19 Page 4 of 48

 

 

 

 

 

 

 

“+t
12, Are you a sole proprietor Tro. Go te Part 4.
of any full- or part-time
business? UO) Yes. Name and location of business
Asole proprietorship is a
business you operate as an
individual, and is not a Name of business, If any
separate legal entity such as
Fi rPoration, partnership, or Number Seal
lf you have more thar one
sole proprietorship, use a . ,
Separate sheet and attach it
to this petition. City State SIP Code
Check the appropriate box fo describe your business:
C1 Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C2 Stockbroker (as defined in 11 U.S.C. § 101(53A)) {
C1 Commodity Broker (as defined in 11 U.S.C. § 101 (6))
' CI None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smaif business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a smail business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if ;
are you a smalf business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. $ 1116(1}(B).
debtor? ft
. t fli .
For a definition of smal No. | am not filing under Chapter 14 i
| business debtor, see QI) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C, § 101(51D). the Bankruptcy Code.
(0 ves. am filing under Chapter 11 and | am a smail business debtor according to the definition in the |
Bankruptcy Code.

BERET rovort If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or Is
alleged to pose a threat
of imminent and
Identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, da you own
Perishable goods, or livestock
that must be fed, or 2 building
that needs urgent repairs?

Official Form 101

Wre

Cl Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
i
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
 

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

t

ee

Case 19-25094 Doc 1-1

Debtor 1 ©
Fi

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

 

About Debtor 1:

You must check one:

received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O) I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have 2
cortiflcate of comptetion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment
plan, if any.

QO} certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walvor
of the requirement,

To ask for a 30-day temporary walver of the
requirement, attach a separate sheet explalning
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file,
You must file 2 certificate from the approved
agency, along with a copy of the payment plan you
developed, If any. If you do not do SO, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and js limited to a maximum of 45
days.

C] | am not required to receive a briefing about

credit counseling because of:

Q incapacity. | have a mental illness or a mental
deficlency that makes me
incapable of realizing or making
tational decisions about finances.

C2 Disability. My physical disability causes me
to be unable to particlpate in a
briefing in person, by phone, or
through the internet, even after [

reasonably tried to do so.

CJ Active duty. | am currently on active military
duly in a military combat zone.

If you believe you are not required to recelve a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court,

Voluntary Petition for Individuals Fillng for Bankruptcy

Case number (7 gown),

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CJ I received a briefing from an approved credit

CD I received a briefing from an approved credit

Qh certify that f asked for credit counseling

O tam not required to receive a briefing about

Filed 11/08/19 Page 5 of 48

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a j
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

counseling agency within the 180 days before
filed this bankruptcy petition, but 1 do not havea
certificate of completion.

Within 14 days after you file this bankruptcy petiti
you MUST file a copy of the certificate and paymed
plan, if any.

ss

services from an approved agency, but was
unabie to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waive
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why i
you were unable to obtain It before you filed for
bankruptcy, and whal exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy. {
If the court is satisfied with your reasons, you mus
Still recelve @ briefing within 30 days after you |

 

You must file a certificate from the approved
agency, along with a copy of the payment pian y
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days,

credit counseling because of:

Q Incapacity. {have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances:

a Fyre mace ohne

CQ) Disabitity. My physical disability causes me’
to be unable to participate Ina
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required te receive a
briefing about credit counseting, you must file a
motion for waiver of credit counseling with the couft.

|
page 5 }
I
{

 

 
 

Case 19-25094 Doc 1-1

  

Debtor 1 © A

EERE anor These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an Individual primarily for a personal, family, or household purpose.”

16. What kind of debts do
you have?

QC No. Goto line 16b.
Yes. Go to line 17.

Case number titxnown}

Filed 11/08/19 Page 6 of 48

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

w No. Geo to line 16c.
() Yes. Go to line 17,

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

MEL No. t am not filing under Chapter 7. Go to line 18.

i Do you estimate that after Q) Yes. 1am filing under Chapter 7, Do you estimate that after any exempt property Is excluded and
administrative expenses are pald that funds will be available to distribute to unsecured creditors?

any exempt property is
excluded and
administrative expenses

Kno

 

 

 

are paid that funds will be OC) Yes
available for distribution i
to unsecured creditors?
18. How many creditors do 149 Q] 7,000-5,000 C1 25,001-50,000
you estimate that you Cl) 50-99 C1 5,001-10,000 C2) 50,001-100,000
owe? Q 100-199 Q) 10,001-25,000 CQ) More than 100,000
Q) 200-999
19. How much do you ‘Ws0-850,000 QO) $1,000,001-$10 million CQ $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

i
BEEEAE sion Boiow

For you

C? $50,001-$400,000
(2 $100,001-$500,000
(I $500,001-$1 mittion

© s$0-$50,000

Q $50,001-$100,000
&XK'$100,001-$500,000
U) $500,001-$1 mittion

Q $10,000,001-$50 million
C1 $50,000,001-$100 milion
LJ $100,000,004-$500 million

O $1,000,001-$10 million

C1 $10,000,001-$50 mitlion
O) $50,000,001-§100 million
OQ $100,000,001-$500 milion

© $1,000,000,001-$10 bition
CQ) $10,000,000,001-$50 billion
C2 More than $50 bition

CI $500,000,001-$1 billion

OQ) $1,000,000,001-$10 billion
©) $10,000,000,001-$80 billion
CO) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided Js true and

correct.

if | have chosen to file under Chapter 7, | am
of title 11, United States Code. | understand t

under Chapter 7.

If no attorney represents me and i did not pay or
this document, | have obtained and read the noti

aware that | may proceed, if eligible, under Chapter 7, 11,12, or 43
he reitef available under each chapter, and | choose to proceed

agree to pay someone who is not an attorney to help me fill out
ce required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, Specified in this petition.

\ understand making a false statement, conce
with a bankruptcy case can result in fines

18 U.S.C. §§ 152, 1341, 1519, and 3571,

x Olners Lid:

-Robh x

ailing property, or obtaining money or property by fraud in connection
up to $250,000, of imprisonment for up to 20 years, or both. -

 

Signature of Debtor 1 Signature of Debtor 2
Executed on \\1-Q4-2.019 Executed on
MM / DD /YYYY MM / DD /YYYY

 

nt cme

 

Official Form 101

Voiuntaty Petition for individuals Filing for Bankruptcy

page 6

 

 

means emeenmoen cae ge

 
 

 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 7 of 48

Case number (it known}

_ kL

|, the attarney for the debtar(s) named in this petition, declare that I have informed the deblor(s) about eligibility

| For your attorney, if you are ,, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the rellef

represented by one

available under each chapter for which the person Is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case In which § 707(b)(4){D) applies, certify that | have no

If you are notrepresented —_ knowledge after an inquiry that the information in the schedules filed with the petition Is incorrect.

by an attorney, you do not

need to file this page.

x Af A Date

Signature of Attorney for De! MM / DO /fYYYY

Printed name \
Firm name \
Number Street \

 

 

 

 

City State ZIP Code
Contact phone Emailaddrese
Bar number \ State

 

 

Official Form 101

Votuntary Petition for Individuals Filing for Sankruptcy page 7

 

 
 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 8 of 48

Case number ¢f mown}

 

 

=>

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent .
attorney themselves successfully. Because bankruptcy has long-term financial and legal |

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
Case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
In your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can

' also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

 

if you decide to file without an attorney, the court expects you to follow the rules as if you had !
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply. i

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

No
DaKYes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

1 No

Ast Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
lo

Cl) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and ! am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not property handle the case.

xO cohen Pad Robb x \

 

 

   
 

 

 

Signature of Debtor 1 Signathye of Debtar 2 i
Date h& t- Y D\ “A Date !
MM/DD /YYYY MM? OD /YYYY
Contact phone ‘AND ly 0 i - | a1 Contact phone
Cell phone — Cell phone

 

Email address SMd0vQ RO aarp 4 Cerin, address

SRECASTS LARS I ea Sareea land lal ek Nr ee

 

Se Se ns re se
Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy

 

 

 

 
 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 9 of 48 |
i

     

 
    

 

  
  

 

 

 

 

FILED !
‘
)
Fill in this information to identify your case: !
pebtor1 \) Wale 2 NOV 08 2019 |
First Name Middle Name Leal Name Be ke pg #4 Ben Rey ;
Debtor 2 OS. PON RRUPICY COORT
(Spouse, if filing) First Name Middle Name Lest Name ar noe BE LAND |
United States Bankruptcy Court for the: District of DROP BOX 1
Case number CI Check if this is an
tif miown) amended filing
?
. |
Official Form 106Sum {

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. if two marrled people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

PSE semmarize Your Assets

Your assets
Value of what, you own

1. Schedule A/B: Property (Official Farm 106A/B)

ta, Copy line 55, Total real estate, from Schedule A/B............0- soceveasacsenersscataserssseseuussonssenessssssesesunaruseasevavessseteueaeasstesaaearsestess $ 14, SD

5 FA5”
4b. Copy line 62, Total personal property, from Schedtle A/B ou. scsecssssssscssessssssssssssesuvessssseseesecsncssensussssassasesasasssaneesercesscecs $ /

/
. ine 63, Total of all property on Schedule A/B .......... be
16. Copy line 63, Total of all property on SChECUIC AB oasescsicsssssssntsensrentsnistsetasssrstipunsiabegustutisieeutisecsececcc, $ “| L 5 ’ BR ' st

EEE connec Your Liabilities |

 

 

 

 

 

 

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) OT 4 SOD
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ —
3. Schedule E/F, Creditors Who Have Unsecured Claims (Official Form 106E/F) O Dob G

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EVE .o.....csescecscsessscsssssssesssssssseces

 

 

Your total liabilities $ a Sb ff wD

 

 

 

 

Summarize Your Income and Expenses

 

| 4. Schedule t: Your income (Official Form 1061) | 6 6 OO
| Copy your combined monthly Income from line 12 Of SCHEQUIE I -sesssscsasssessssssssssmeuenssrisssisusstisstsiatoniisiuaneaceccseee $

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certaln Statistical Information page 1 of 2

 

 

 

 
 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 10 of 48

Fo eye ae ne

Debtor 1 Case number (known),
First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

-—a

6, Are you fillng for bankruptcy under Chapters 7, 11, or 137 i

CL) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

es

 

7. What kind of debt do you have?

‘Pkvour debts are primarily consumer debts. Consumer debts are those “Incurred by an individual primarity for a personal,
amily, or household purpose.” 11 U.S.C. § 101(8), Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Q) Your debts are not primarily consumer debts. You have nathing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Officia! \ 5 \ 6D
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-4 Line 14. $

 

 

 

 

 

8. Copy the following special catagories of clalms from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

 

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

oom tees pte

9d. Student loans. (Copy line 6f.)

9e. Obligations arising oul of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

 

$
$
9c. Claims for death or personal injury while you were intoxicated, (Copy line 6c.) $
$
$.
$

| 9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

_———$—$—

t
9g. Total. Add lines 9a through 9f, $ C) | !
i

 

 

 

<r ee

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

|
|

 
 

Case 19-25094 Doc 1-1

Fillin this information to identify your case and this filing:

\
Debtor 1 9)

ist Name Middie Name

——_—_
Middle Namo

st Name

Debtor 2
Last Name

(Spouse, If filing) First Name
United States Bankruptcy Court for oan dade stnornn br

Case number

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

t

tenn

Official Form 106A/B
Schedule A/B: Property

 

In each category, separataly list and describe Items. List an asset only once. If an asset fits In more than one category, list the asset In the
category where you think It fits best. Be as complete and accurate as possibile. If two married people are fiting together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Filed 11/08/19

Page 11 of 48

OQ] Check if this is at
amended filing

12/15

1. Do you own or have any legal or equitable interest In any residence, building, land, or slmilar property? f

CO No. Go to Part 2.
Vat ves. Where is the property?

Single-family home
0 Duplex or multi-unit building
CI Condominium or cooperative
C2 Manufactured or mobile home
CY tang
oO Investment property
QI Timeshare
(2 other

      

Ss, if available, or othér de

Walon’,
MD XbLda

State ZIP Code

Iption

City

What Is the property? Check ail that apply.

 

Do not deduct secured claims or exemptions. Pug ’
the amount of any secured claims on Schedule
Creditors Wha Have Clalms Secured by Prope

Current value of the , Current value of the {
entire property?

  

Describe the nature of your ownership
interest (such as feo simple, tenancy by

 

Chander

County

Al Debtor 1 only
CQ Debtor 2 only

Q Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Who has an interest in the property? Check one.

the entireties, or a life ostate}, if known.
¢

CQ) check if this Is community property
{see instructions)

 

Other Information you wish to add about this Item, such as local

property identification number:

  
  
 

f you own or have more than one, list here:

N

Sdget address, if available, or other description

IN

City \

 

 

   

Land
(D tnvestment property
Q Timeshare

3 other

 

State ZIP Code

 

Oc not deduct secured claims or exemptions. nud
the amount of any secured claims on Schedule 0:
Creditors Who Have Claims Secured by Property|
Current value of the Current value of the
ontire property? portion you own?:

$ $. ‘

Ane ewtenres AT erm fees mame

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the properly

(1 Debtor 1 only
Q Debtor 2 only
O Debtor 1 and Debtor 2 only

 

County

C1 At least one of the debtors and another

Other Information you wish to add about this item, s

property identification number:

 

  
    

C2) check i this is community property
(see instructions)

as local

 

Official Form 106A/B Schedule A/B: Property

eh natin

page 1

 

 

 

 
 

Cas. 9-25
Debtor 4 Olen

RD |

Filed 11/08/19 Page 12 of 48

Case number tit xnown)

 

First Name Middia Name east Name

 

 

i 3,

i Streéhaddress, if available, or other description
i

I

t

 

 

 

     
  
 

What Is the property? Check all that apply.
C) singte-tamily home

Q Duplex or multi-unit building

O21 Condominium or cooperative

O) Manufactured or mobile home

Do not deduct secured claims or exemptions.
the amount of any secured claims on Schedule
Creditors Who Have Claims Secured by Prope
ese es atetoelie rina Wet eer: ene or % mM
Current value of the Current value of the
entire property? portion you own

BOS 2 ee

t
t

 

 

 

 

 

 

 

C) cand § $ .
C investment property D ' a
escribe the nature of your ownership
t City State ZIP Code Ud Timeshare interest (such as fee simpie, tenancy by;
CY other the entireties, or a life estate), if known.
{
Who has an interest In the property? Check one. .
QO bebtor + only !
County CO pebtor 2 only
Debtor 4 and Debtor 2 only Q) check if this Is community property
least one of the debtors and another (see instructions) {
Other in¥ermation you wish to add about this Item, such as local
Property iSentiflcation number:
'
i
; 2, Add’the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages 5 .
you have attached for Part 1. Write that number hore. ...........c.cececsssssscesessessessesssasssssesscssssevssssvcaceeesecscocscccseeeess >

~

poo

 

 

 

 

BEER ooscrne Your Vehicles

Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

t
§

No
OQ Yes

 
  
 
   
  
  
 
 

i 3.1. Make:

i Model:

Year:
Approximate mileage:
Other information:

 

 

 

 

i
i If you own or have more than one, describe here:

3.2. Make:
‘ Model:

Year:

 

Approximate mileage: _

Other information:

 

 

 

 

4

Official Form 106A/B

3. Cars, vans, trucks, tractors, sport utility vehictes, motorcycles

Who has an interest in the property? Check one.

OQ) debtor 1 only

C) bebtor 2 only

C2] Debtor 1 and Debtor 2 only

C1 atleast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured clalms on Schedule D:
Creditors Wha Have Claims Secured by Property §

KSinconte WE oh vebitonce Mer hs AE amt, 4) ik ply as

Current value ofthe Current value of aH
entire property? portion you own?

 

CQ Check If this Is community property (see 5 §
tnstructions)

in the property? Check one. Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Wha Have Claims Secured by Property.
ly ic! - 4
(1 debtor 1 anh Debtor 2 only Current value of the Current value of the

entire property? ortion you own? |

Q Atleast one OKthe debtors and another Property P ¥
}
3 $ 1

 

C1 Check If this Is\community property (see
Instructions)

-

Schedule A/B: Property page 2

 

 
|

 

3.3. Make:

   

Other information:

 

 

 

 

3.4. Make:
Model:
Year:

Approximate mileage:

Other information:

  
  
 

 

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other c}
Examples: Boats, trailers, motors, personal watercraft, fis ng Vessels, snowmobiles, motorcycle accessories

CI No
QO Yes

441, Make:
Model:

 

Year.
Other information:

   
 
     

 

 

 

 

If you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

 

 

 

 

Who has an Interest in the property? Check one, po not deduct secured claims or exemptions, Pub;
the amount of any secured claims on Schedule

U Debtor 1 onty Creditors Who Have.Claims Secured by Phoperty} |
QO Debtor 2 only doe corn mamus rei amaR HE ond vinnie rd
Cl Debtor 1 and Debtor 2 only Current value of the Current value of the

entire property? ortion you own?} *
C1 At least one of the debtors and another property PB yous |

C1 check if this Is community property (see $ § a
instructions) ' '

Who has an Interest in the property? Check one.

Debtor + only

Qi devtor 2 only

Q) Debtor 4 and Debtor 2 only

(2 At teast one of the debtors and another

Do not deduct secured claims or exemptions. Pu
the amount of any secured daims on Schedule
Craditors Who Have Claims Secured by Prope:
Current value of the Current value of the
entire property? portion you'own?] ;

men © ah - ‘net woes, rome g

Cl Check if this Is community property (see
Instructions)

ional vehicles, other vehicles, and accessories

|

Who has an interest in the property? Check one. po not deduct secured claims or exemptions, Put}
OQ Debtor 1 onty
OQ) Debtor 2 onty

C1 debtor 1+ and Debto

the amount of any secured claims on Schedule Di
Craditors Who Have Glaims Secured by Property|,

od fee keke neemg aed Dome

only Current value of the Current valde of the

C1 At teast one of the “\ and another entire property? portion you.own?
Cl Check if this Is commanity property (see $ $

 

instructions}

Who has an interest in the property? Check one.
C) Debtor 1 onty

0) Debtor 2 only

2 Debtor + and Debtor 2 only

C1 Atiteast one of the debtors and another

Do not deduct secured claims or exemptions. Put ¢
the amount of any secured claims on Schedule D: |
Creditors Who Have Claims Secured by Property.
Current value of the Current value of tHe
entire property? portion yourown?

MIRE artrvincsane? onsen: CORON lees Gone treatin

 

 

 

 

 

 

 

 

 

i
() Check if this is community property (see 5 $ Ys
instructions)
‘ f
>
5. Add the doliar value of the portion you own for all of your entries from Part 2, including any entries for pages s U) L
you have attached for Part 2. Write that number here > ;
Official Form 106A/B Schedule A/B: Property page.3

 

 

 

 
 

Case 19-25094 Doc1-1 ,Filed 11/08/19 Page 14 of 48

5
\Ao Case number (known)

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1
Describe Your Personal and Household Items
: Current value of the '
' Do you own or have any legal or equitable interest in any of the following Items?: portion you own?
Do not deduct securdd clai
or exemptions,
6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware ‘
QO) No D
Waves. Dessribe........ Tolt \ 2 \\ > ° $ SO-¢ Oo s
@ Qn CWA ADS as
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners; music
collections; electronic davices including cell phones, cameras, media players, games } y
Soe
U) Yes. Deseribe.......... $
j t
8. Collectibles of value
! Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card cotlections; other collections, memorabilia, collectibles
Yes. Describe.......... $
9. Equipment for sports and hobbies
| Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, galf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments .
Wino
Q) Yes. Describe.......... $
} 10. Firearms :
i Examples. Pistols, rifles, shotguns, ammunition, and related equipment
fe
Yes. Describe.......... $
11. Clothes |

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

 

 

 

 

 

 

 

 

 

13, Non-farm animals
Examples: Dogs, cats, birds, horses

No
Ol) Yes. Deseribe..........] $

} Q No £ r 2 DD
Yes. Deseribe.......... Ky 4 ath M\ A aule,, \\ '
t at $
: dS Chathsann Mu dol gag {TEP P
| ~ J
12. Jewelry
i Examples: Everyday jewelry, costume jewelry, engagement rings, wedding tings, heittoom jewelry, watches, gems, .
gold, silver
| Woo :
j Q Yes. Describe.......... §

 

 

 

 

 

14, Any other personal and household Items you did not already list, Including any health alds you did not list

KX Voy.

 

 

 

 

 

 

‘es. Give specific
| Information. .....0....-044 $_—_—___1
? 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 38 5 4 5 i oo
i for Part 3. Write that number here vs aD [

 

 

 

 

ee - ~ ~ ow ~ arent

Official Form 106A/8 Schedule AJB: Property page 4

 

 

 

 
 

Case 19-25094 Doci1-1 Filed 11/08/19 Page 15 of 48

  
 
 

 

Debtor 4 %

 

 

 

Case number {tt iowr)
Middia Name Last Name
j

Describe Your Financial Assets |
" Do you own or have any legal or equitable interest In any of the following? Current value of the
j portion you own?

Do not deduct secured claii
i or exemptions.
16,Cash

Examples; Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

~ ves “ CASI sseceessnsnsen Ad BV

17, Deposits of money p
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
vo

 

 

CD Yes... sssccsscsecseese Institution name:

17.1. Checking account:

 

i 17.2, Checking account:

 

 

17.3. Savings account:

 

 

17.4. Savings account:

 

 

j 17.5. Certificates of deposit:

 

 

17.6. Other financlat account

 

 

 

47.7. Other financial account:

 

 

17.8. Other financial accaunt:

 

 

 

17.9. Other financial account:

i
t 48, Bonds, mutual funds, or publicly traded stocks
5 Exgmples; Bond funds, investment accounts with brokerage firms, money market accounts
vf No I

 

vA fF FF fH HH H FH

 

 

 

 

 

 

 

 

 

 

 

ee Institution or issuer name:
i $
$
$ t
4 1% Non-publicly traded stock and interests in incorporated and unincorporated businesses, Including an Interest In
an LLC, partnership, and jolnt venture
| No Name of entity: % of ownership:
' D2 Yes. Give specific 0% % $
information about 0,
THOM... .cescccsusersene 0% % $
0%  » $

 

Official Form 106A/B Schedule A/B: Property page 5

 

 

 
 

 

First Name Middle Name Last Name

CaseJ9-25094 Dgs 141, Filed 11/08/19 Page 16 of 48
Debtor 1 pA “ 0 Case number tir known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

 

 

 

 

capt te dammrcapr el tenerentnstateneema estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
Kure
Cl Yes, Give specific  !ssuer name: i
i information about
PHOT cscssesseesneenen $
$
| $
i
21, Retirement or pension accounts {
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans '
{ No j
i Ul ves. List each 1
account separately. Type of account: Institution name:
j 401(k) or similar plan: 5
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
5
Additional account: $
} 22. Security deposits and prepayments i
Your share of all unused deposits you have made so that you may continue service or use from a company (
Examptes: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications 1
companies, or others
Na
CD Ves ain ccsssesessseee Institution name or individuat:
ctric:
Electric: $
Gas: $ { ;
Heating oil: 5
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water. $
Rented furniture: $
Other:
er. $
23. Annultles (A contract for a periodic payment of money to you, either for life or for a number of years)
lo
| CY 6S arctan — 188Uer name and description:
' $
$ +
Official Form 1064/8 Schedule A/B: Property page 6

 

 

 

 
 

Case 19-25094 Doci1-1. Filed 11/08/19 Page 17 of 48

 
 
  

Debtor 1

Fle Name Middie Name

 

- ~ ere ner ote ~

24.tnterests in an education IRA, in an account In a qualified ABLE

  

26 U.S.C. §§ 530(b)(1}, 529A(b), and §29(b)(1).

No

CD YES cereenntntunnnn Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

Case number w known)

program, or under a qualifted state tuition program.

 

 

 

25. Trusts, equitable or future interests in property {other than anything listed in line 1), and rights or powers

exercisable for your benefit
No

 

Q Yes, Give specific
information about them...

 

 

 

28. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
Exainples: Internet domain names, websites, proceeds from royalties and licensing agreements

No

 

CJ Yes, Give specific
information about them...

 

 

 

27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings,

No

liquor licenses, professional licenses

 

C1 Yes, Give specific
information about them....

 

 

 

Money or property owed to you?

* 28. Tax refunds owed to you

Oo

Ql Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years. ....cscscseesseseee

29. Family support

Examples: Past due or lump sum alimony,

No
CQ Yes. Give specific information............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disabillt

 

 

Federal:
State:

Local:

 

 

Spousal support, child support, maintenance, divorce settlement, property settlement

 

 

Alimony:
Maintenance:
Support:

Divorce settlement:

 

Property settlement

 

Social Security benefits; unpaid loans you made to someone else
N No

C2 Yes. Give specific information..............

ae, ~

Official Form 1064/8

y benefits, sick pay, vacation pay, workers' compensation,

 

 

 

 

 

Schedule A/B: Property

 

 

Se

 

ANY He ees im

 

 

 

$

$

$ i
Current valug of the |:

 

Portlon you qwn?
Do not deduct sAcurad
daims or exemptions,

 

=e]

'

 

page 7

 

 
 

Cage 19-25094 ( 1-1 Filed 11/08/19 Page 18 of 48
\
Debtor t Ochy Saath: v Case number yricown

First Name Middle Name Last Name “MV

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
YG no

CJ Yes, Name the insurance company Company name: Beneficiary:
of each policy and list its value. ...

Surrender or refund value:

=

{

 

 

 

| 32. Any Interest In property that is duo you from someone who has died

if you are tha beneficiary of a living trust, expect proceeds from a life Insurance policy, or are currently entitled to receive
property because someone has died,

Oo

 

 

QC Yes. Give specific information.............

 

 

 

1 33. Claims against third parties, whether or not you have filed a jawsult or made a demand for payment
Keres Accidents, employment disputes, insurance claims, or rights to sue

No

 

C0 Yes. Describe each Cai. ceccccccec.

 

 

$

 

 

‘ 34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

| toset off claims
‘
beth

 

CQ Yes. Describe each claim..................|

 

 

 

| 35, Any financial assets you did not already list

 

{ No
Q) Yes. Give specific information............

 

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

Friern mcrcane one ener: sett we * staat ad: on ae ” Wm anata eee tee Soha mere om mma -

for Part 4. Write that number here , >

 

 

 

 

:
=

 

37,Do you own or have any legal or equitable interest In any business-rolated property?
No. Go to Part 6.
Q) Yes. Go to line 38.

 

38. Accounts receivable or commissions you already earned
by No

  

Current value af the
portion you own?

Do not deduct seclired clatn
or exemptions.

 

CI Yes. Describe......!

 

39. Office equipment, furnishings, and supplies

Exempies; Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No

}

 

Cl} Yes. Describe...

 

 

 

aw eee - ~ ~

Official Form 1064/8 Schedule A/B: Property

 

 

 

 

 

 
Doc 1-1 Filed 11/08/19 Page 19 of 48

\do

: 40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
i

  

len. 19-25094
'
Debtor 1 Q che

First Name ‘Middle Nama Last Name

Case number (7 known,

io
C1 Yes, Describe

41,inventory
No

Yes. Describe......!

 

 

 

 

 

No

“2unterests In partnerships or joint ventures
C1 Yes. Deseribe.......

 

 

 

Name of entity: % of ownership:
%
%
%
43, Customer lists, mailing lists, or other compilations
Wane
Cl Yes. Do your lists include personally identifiable Information (as defined in 11 U.S.C. § 101(41A))?
L) No

 

C) Yes. Deseribe........

 

 

 

jo

business-related property you did not already list
N
C) Yes. Give specific

 

 

information

|

 

 

 

 

 

200 enna

 

 

45. Add the dollar value of all of your entries from Part 5, Including any entries for pages you have attached
for Part 5. Write that number here ................... .

 

 

 

 

 

cia, wantnnte earn

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Qwn or Have an Interest In.
If you own or have an interest In farmland, list it in Part 1.
i
{ 46.Do you own or have any legal or equitabie interest in any farm- or commercial fishIng-related property?

No. Go to Part 7.
Yes. Go to line 47.

9

47. Farm animals
t Examples: Livestock, poultry, farm-raised fish
|

 

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

ict secured claim:
S,

 

 

 

 

 
 

d 11/08/19

 
  

c

Debtor 1 ©)

4

Last Name

 

8. Crops—elther growing or harvested
No

EI

Page 20 of 48

486 NUMER (# known},

 

C Yes. Give specific

i information. ............

ft

 

and fishing equipment, Implements, machinery, fixtures, and tools of trade

4
| No

 

Q Ye

 

 

 

54,Farm and fishing supplles, chemicals, and feed

 

 

 

 

 

 

y farm- and commercial fishing-ralated property you did not atready list

 

 

Q Yes. Give specific
information..............]

 

omen

 

52, Add the dollar value of all of your entries from Part 6, including any entries for pages
for Part 6. Write that number here

 

you have attached

 

>

 

OCW MN mae tare Noakes, tte anand #1 et

53. Do you have other property of any kind you did not already list?

oma + ow we

escribe All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

 

vrs Season tickets, country club membership

 

 

 

 

 

 

 

 

 

 

No
| [2 Yes. Give specific $________
1 information............. $e
$e
'
54. Add the dollar value of all of your entries from Part 7. Write that number here > So
em 7
i
Ene the Totals of Each Part of this Form an
55. Part 1: Total real estate, line 2 a AY DBD

56. Part 2: Total vehicles, tine 5

A

 

§7, Part 3: Total personal and household Items, line 15

56. Part 4: Total financia! assets, line 36

59. Part 6: Total business-related Property, line 45

 

60. Part 6: Total farm- and fishing-related property, line 62

61, Part 7: Total other property net Iisted, IIne 54

62. Total personal property. Add lines 56 through 61.

Nene eeeeecconreetien

3

 

=

Copy personal property total “+ i

 

 

 

63. Total of all property on Schedule AJB. Add line 55 + line 62

DORN eee ea perecsteneereemmattnsaee

Official Form 1064/8 Schedule A/B: Property

 

D

 

V5 3S"

page 10

fe

 

 

 

.

 

 

 
 

Case 19-25094 Doc 1-1

Fill in this information to identify your case:

Filed 11/08/19 Page 21 of 48

 

Last Name

 

(Spouse, i fing) First Name
United States Bankruptcy Court for the: District of

Case number
dif known)

 

Last Name

CL] Check if this is a
amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

 

ne we eter ieee

04/19 |

 

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/8) as your source,
space Is needed, fill out and attach to this page as many copies of Part 2: Additional Page as n

your name and case number {if known).

For each item of property you claim as exempt, you must speci
specific dollar amount as exempt. Alternatively,
of any applicable statutory limit. Some exempti
retirement funds—may be unlimited In dollar amount. However,
limits the exemption to a particular dollar amount and the value
would be limited to the applicable Statutory amount.

identify the Property You Claim as Exempt

1, Which set of exemptions are you claiming? Check one only,

*

. * vou are Claiming federal exemptions. 11 U.S.C. § §22(b)(2)

2. For any property you list on Schedule A/B that you claim as

Brief description of the property and line on

TREC TC

 

Bayou are claiming state and federal nonbankrupicy exemptions. 11 U.S.C. § 522(b}(3)

Current value of the
portion you own

Copy the value from

 

list the property that you claim as exempt. If more
ecessary. On the top of any additional pages, write

—_

fy the amount of the exemption you claim. Ono way of doing so is to state a
you may claim the full fair market value of the property being exempted up to the amount
jons—such as those for health alds,

rights to receive certain benefits, and tax-exempt
If you claim an exemption of 100% of falr market value under a law that
of the property Is determined to oxceed that amount, your exemption

even if your spouse is filing with you.

|
|
|

exempt, fill in the information below,

Amount of the exemption you clalm Specific laws that allow exemption

i

Check only one box for each exemption.

 

 

 

 

. Schadula A/g
Brief Hate ae \ 4 ba (aad, ony
description: LA toh Cis AT i C5
Line from C) 100% of fair'market value, up ta), Resihene
Schedule A/B: any applicable statutory limit Walaa,
Brief
description. = —————___________ § Os
Line from C) 100% of fair market value, up to —_—— |
Schedule AB: any applicable statutory limit ene
. 8
Brief a
description: —_— 3 Ct $ j
Line from CY 100% of fair market value, up to —_——
Schedule A/B: any applicable statutory limit |
3. Are you claiming a homestead exemption of more than $170,3507 ‘
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.) °
CQ] No |
eyes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
No
Yes

Officlal Form 106C

Schedule C: The Property You Claim as Exempt

. I
page 1 or_]|

|

 

 
—"

Case 19-25094 Doc1-1 Filed 11/08/19 Page 22 of 48

Fillin this information to identify your case: ’

Debtor 1 & Xe - Roly 0)

Fret Name Middle Name Last Name

Debtor 2
{Spouse, if Thing} First Name Middia Name Lasl Name

 

United States Bankruptcy Court for the: Disirict of

‘tony OQ Check if this is an

amended filing |

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property | 4246

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entzies, and attach it to this form. On the top of any
addittonal pages, write your name and case number (if known).

 

 

1, Do any creditors have claims secured by your property?
(CO) No, Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form,
JAI Yes. Fill in all of the information below. |

List All Secured Claims 1

‘ColimmA = | Column 8 "YT Column ch
2, List all secured claims. If a creditor has more than one secured ciaim, list the creditor separately ee of étdlm | Value of collateral Unsecur

 

for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. onotdeductthe that supports this £} portion
As much as possible, fist the clalms in alphabetical order according to the creditor's name. Value of collateral. 3 clalm i ‘any

hy et as pH Fee cas Pee ONS ES as Howe Yea
x) Pure WAisLo, dy Describe the property that secures the clalm: oA ESS $ $ |

  
   

a

WO 55004 | Home, Snghe Fanily
{

 

 

 

moet - Street?
MAYAN? | A As of the date you file, the claim Is: Check ail that apply.
"i 7 O Contingent
a CA Tho \9 QD) Uniiquidated

State ZIP Code S41, Disputed

 

Who owes the debt? Check one. Nature of llen. Check ail that apply. j
Dabtor 1 only OQ) An agreement you made (such as mortgage or secured

(2 Debtor 2 onty car loan) |

CD cebtor 1 and Dentos 2 only CQ Statutory lien (euch as tax len, mechanic's lien)

C2 Atleast one of the debtors and another 1 Judgment lien from a lawsult

C1 Other (inctuding a right to offset)
C1 Check if this claim relates to a

 

 

 

 

 

 

 

 

 

  
 

community debt
Date debt was Incurred Last 4 digits of account number
| 2.2] oN Describe the property that secures the clalm: $ $ 8
Creditors Namo
Number Steet !
As of the date you fila, the clalm Is: Check all that apply, ‘
QO Contingent
Qa Unliquidated

        

 

City State ZIP Code Disputed
Who owes the debt? Check one, of len, Check all that apply.
C1 Debtor 1 only ment you made {such as mortgage or secured i
QO) Debtor 2 onty ,
OQ Debtor 1 and Debtor 2 only ierNsuch as tax lien, mechanic's lien)
C Atleast one of the debtors and another a lawsuit
| to offset)
QC) Check if this clalm relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber

      
 

 

  

 

 

| Add,the dollar value of your entries In Column A on this page. Write that number here:

 

Official Form 106D Schedute D: Creditors Who Have Claims Secured by Property page 1 of _f

 

 
 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 23 of 48

Fillin this information to identify your case:

ower, O¢ townOrw Syath-holde

é)
First Natt ddla Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Lest Name

 

United States Bankruptcy Court for the: District of '
C) Check if this is an

case myer amended filing

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 4245

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not Include any
creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. if more space Is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left, Attach the Continuation Page to this page. On the top of ,
any additional pages, write your name and case number {if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims agalnst you?
OQ] No. Go to Part 2.
Yes.

2. List all of your priority unsecured claims. ff a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. Ifa claim has both priority and nonpriority amounts, list that,claim here and show both priority and
nonpriority amounts. As much as possible, list the clalms in alphabetical order according to the creditor's name. If you have more than two priority
unsecured Claims, fill out the Continuation Page of Part 1, If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total claim ” ” Priority” Nonpriorit
- * tate > = MOU, amount,

  
   

ws

 
   
 

ms: eo mA US a
kl digits of account number J ae po e , EuPEs ; ¥ ‘ ey
When was the debt incurred? - _ ——

 

~ As of the date you file, the claim Is: Check all that apply.

 

ance he
ay te “OD Contingent
QO Untiquidated
Who Incurred the debt? Check one. C olsputed
“QQ debtor 1 only 1:
OC) Debtor 2 only Type of PRIORITY unsecured claim: i

UO) Debtor 1 and Debtor 2 only
O Atleast one of the debtors and another

CI Check If this claim Is for 2 community debt

OC Domestic support obligations
1 Taxes and certain other debts you owe the government
Q Claims for death or personal Infury while you were

 

 

 

Is tho clalm subject to offset? intoxicated
CQ] No O other. Specify :
C) ves :

 

 

— SMEC Last 4 digits of account number Lt oe io} elo SYD 5 ( KUD . a
\ 4O B When was the debt incurred? ‘D. D \ " = 2s TF

Number Street

 

As of the date you file, the claim is: Check al that apply.

a Dee
KNQAlg nV AN \o- Mp ‘a p (y*] O Contingent :
aly State ZiP Goda unliquidated 7 ft]

Who Incurred the debt? Check one, NBL Disputed
“83 Debtor 1 only
C2 debtor 2 only

 

ot me ea

Type of PRIORITY unsecured claim:

 

 

 

$
» 4
(2 debtor 1 and Debtor 2 only C} Domestic support obligations { |
CQ) Atieast one of the debtors and another O) Taxes and certain other debts you owe the government

2) Check if this claim Is for a community debt 0 piaims tor death or Personal injury while yen were |
Is the claim subject to offset? W other Specify E lecink, Comp i
i 0 No \ . :
Byes - |

Officlal Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 ot 4

 

$

 
 

Case 19-25094 D

Debtor 1

v 1-1
Name
re All of Your NONPRIORITY Unsecured Claims

 

Filed 11/08/19 Page 24 of 48

 

Case number (f mown),

 

3. Do any creditors have nonpriority unsecured claims against you?

Yes

nonpriority unsecured claim, list the creditor separately for each claim.

claims fill out the Cantinuation Page of Part 2.

EK WS3e

Nonpriaty Creditar’s Name ¢

   

Who incurred the debt? Check one.

“Bhdebtor 1 only
OQ) Debtor 2 only
Q Debtor 1 and Debtor 2 only
C2 Atieast one of the debtors and another

CQ) Check if this claim Is for a community debt

Is the claim subject to offset?
OC No
Ql Yes

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4, List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each. claim. If a creditor has more than one

included In Part 1. If more than one creditor holds a particular claim, tist the other creditors in

identify what type of claim it is. Do not list claims already

For each claim listed,
Part 3.1f you have more than three nonpriority unsecured}

‘

’
|
2 Total ela

Last 4 digits of account number N46 \_ $ Way ( DBD

When was the debt Incurred? ao \ ©

As of the date you file, the claim Is: Check all that apply.

 

oO Contingent
QO Unliquidated
wt Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans
Q) Obligations arising out of a separation agreement ar divorce
O os you did not report as priority daims
Debts to pension or profit-gharing plans, and other simitar debts

& Other. Specify i) Lue

es el litt

 

Raa ROG
Rw +

\ OLN omps, MD 2p bo pa~

State ZIP Code

g .

a

W

Who Incurred the debt? Check one,
<wleP Debtor 1 only

CQ Debtor 2 only

Q) Debtor 4 and Debtor 2 only

O. Atleast one of the debtors and another

CQ) Check If this claim Is for a community debt

1s the claim subject to offset?

ef Contingent

Last 4 digits of account number
When was the debt incurred?

Te ROIS

As of the date you file, the claim is: Check all that apply.

a Unliquidated
QO Disputed

Typo of NONPRIORITY unsecured claim:

C2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QC) debts to ag profit-sharing HONOR, h debts,
ONo AAD

 

 

 

 

 

Who Incurred the debt? Check one.

Q Debtor 1 anly

@ Debtor 2 only

Q Debtor + and Debtor 2 only

OC Atleast one of the debtors and another

QO) check if this claim is for a community debt
Is the claim subject to offset?

No
O) Yes

 

Official Form 106E/F Schedule E/F: Creditors

 

 

 

Q Contingent
1 Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

QO Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q Debts to Pension or profit-sharing plans, and other similar debts
C2 other. Specity

 

AIO ORAM RMEUN IIRL IME PAK mh Oh eer ne

nage of

Who Have Unsecured Claims

 

QI] No def Other. Specify
QO Yes '
2 | |

Last 4 digits of account number _—

Nonprlority Creditors Name $ i
When was the debt incurred? :

Number Street

Gly Stata TIP Code As of the date you file, the claim is: Check all that apply.

 
 

 

1 Filed 11/08/19 Page 25 of 48

 
 

Case 19-25094 Doc 1-

  
  

Debtor 1 Case number (# mown),

se An ay et

List Others to Be Notified About a Debt That You Already Listed

wm =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\ On which entry In Part 1 or Part 2 did you list the original creditor?

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already Isted In Parts 1 or 2. For ,
example, If a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 7 or
2, then list the collection agency here. Similarly, If you have more than one creditor for any of the debts that you fisted in Parts 4 or 2, jlst the
additional creditors\here. If you do not have additional persons to be notifled for any debts in Parts 1 or 2, do not fill out or submit this page. j
On which entry in Part 1 or Part 2 did you list the original creditor?
Name j
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims |
Number Steet \ Q) Part 2: Creditors with Nonpriority Unsecured Claime
\ Last4 digits ofaccountnumber_ |
City \ Stata ZIP Code :
\ On which entry In Part 1 or Part 2 did you list the original creditor? ‘
Name
Line of (Check one): Q Part 4: Creditors with Priority Unsecured Claims
Number Street Cl Part 2: Creditors with Nonpriority Unsecured
Claims
i
lei
a sa, FP Cais Last 4 digits of accountnumber_ — __
i
\ On which entry in Part 4 or Part 2 did you list the original creditor? j
Name
\ Line of (Check one}: O Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
‘ \ Last 4 digits ofaccountnumber |
City Stale ZIP Godg

     
    
 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
   
 

 

 

 

 

 

 

 

 

 

 

 

 

i Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Strast OC) Part 2: Creditors with Nonpriority Unsecured
3
|
ay Suis Ws Las 4 digits of account number j |
iL
On whith entry In Part 1 or Part 2 did you list the original creditor? i
Name |
Line (Check one): C2 Part 1: Creditors with Priority Unsecured Claims \
Number Street Q Part 2: Creditors with Nonprlority Unsecured
Claims |
i
Last 4 digi
| a Sas “ER Gate gits of acdpuntnumber_ —
; On which entry in Parti or Part 2 did you list the originat creditor?
Name
Line of (Check oneJ\Q) Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured i
Claims |
Last 4 digi
oF sas Eels Ss gits of account number — ___ | |
Ff
Name On which entry in Part 1 or Part 2 did‘you list the original creditor?
Line f (C : : i i
— a of (Check one): O Part 1: Creditors with Priority Unsecured Ctalms
CQ Part 2: Crediters with Nonpriority Unsecured
Claims
Gy State ZP Code Last 4 digits of accountnumber_ |
an ne alae: eee $
N
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pagel of 4

 

 
 

Case 19-25094. Dec1-1 Filed 11/08/19 Page 26 of 48 t

cae OE Yo

a the Amounts for Each Type of Unsecured Claim

Case number (it known)

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
6. Total the amounts of certain types of unsecured claims. This Information Is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim. I
Total claim |
, i . (en 1
Total claims 6a, Domestic support obligations 6a $ i
from Part 1 6b. Taxes and certain other debts you owe the i
government 5 0
6c. Claims for death or personal injury while you were
Intoxicated 6c. $
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4, . } 0 \ ) )
$
6e. Total. Add lines 62 through 6d. 6e. Q i
s. i
¢ :
Total clalm
Total claims &f Student loans 6t. $ —
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. «= —
6h. Debts to pension or profit-sharing plans, and other |
similar debts ; 6h. g —_—— i
i
- . 450 |
6i. Other. Add all other nonpriority unsecured claims. . i
Write that amount here, 61. +°¢ ‘
6). Total, Add lines 6f through 6i. 6. e GX ww)

 

~am

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pag 4 o

 

 

 
 

 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 27 of 48

Fill (n this Information to identify your case:

 

nee whey a ee

Debtor 2
(Spouse if filling) First Name Middia Namo Last Name

 

United States Bankruptcy Court for the: District of i

Geen O check if this is ar

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married People are fillng together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill It out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known). i

 

 

1, Do you have any oxecutory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules, You have nothing else to report on this form.
C2 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1064/8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for thls form in the instruction booklet for more examples of executory contracts and
unexpired leases.

  

nN or company with whom you have the contract or lease State what the contract or lease is for

 

Name

Number Street XY

City “tate ZIP Code
2.2 {XY
to soso

Name Xx

Number Street

 

 

 

City State 21PCode \

 

|
2.3;
ad \
Name \
Number Streat \

 

 

 

 

 

 

 

 

 

Gity State ZIP Code XY
2al \ :
Name
1
4
Number Street i
)
nnceally State _ ZIP Code {
5
od
Name

 

Number Street

— ave TW a)

 

i City State ZIP Code

Offcial Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1

ements ere ee

 

 
 

 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 28 of 48

Fill in this information to identify your case:

Debtor 1

 

Debtor 2
(Spouse, if filling) First Name Middle Name Last Namie

 

United States Bankruptcy Court for the: Olsteict of

Case number
(Hf known)

 

 

C) Check if this is a
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1245

eR ee ey

Oe etme mn aeparen es

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as Possible. If two married people

are filing together, both are equally responsible for supplying correct Information. If more space is needad, copy the Additional Page, fill it out,

and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name ane

case number (if known). Answer every question.

 

No
Q Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories Include
ee California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
QO Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
O) No

D Yes. In which community state or territory did you lve? . Fill in the name and current address of that person.

4. Do you have any codebtors? (If you are filing a joint case, do not list either Spouse as a codebtor.)

 

Nama of your spouse, former spause, or fegal equivatant

 

Number Streat

 

City State 21P Cade

3, In Column 1, list all of your codebtors. Do not include your spouse as a codebtor If your spouse Is filing with you. List the person
shown In tine 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Officiat Form 106G). Use Schedule 0,
Schedule E/F, or Schedule G to fill out Column 2,

 

Column 1: Your codebtor Column 2; The creditor to whom you owe the debt
Check all schedules that apply:
3.1 | WN
Name QO) Schedule D, line

 

Q Schedule Ef, tine
0 Schedule G, line

 

Number Street 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Nae C1 Schedule D, line
Q) Schedule EF, line
Number Street 1 Schedule G, [ine
City . State ‘“\ ZIP Code me a nents mere ett titemeernmire ae
3.3 \
‘ame Q Schedule D, line
Xy O Schedule EF, line
Number Street ‘N O) Schedule G, line
— Lily a a erenenctl Code ns

 

Sa] mht i ZIP Code w me ee ew ed
3.2 oN

 

 

hace ore ce

 

Official Form 106H Schedule H: Your Godebtors page 1 of 4

)

 

 

 
 

 
   

Debtor 1 S

frei

Case 19-25094 Doc1-1 Filed 11/08/19 Page 29 of 48

ado Case number (it anown),

| ES Page to List More Codebtors

en ee

 

5]

Column 4: Your codebtor

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

QO Schedule D, tine

 

Name

OQ Schedule E/F, line

 

Number Y

Q ScheduleG, fine.

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City \ State ZIP Code veeune a ae neetu - ne
P| \
i. a
Tame QO Schedule D, line ij
Q Schedule EFF, line
Number Street \ OC) Schedule G, line ‘
.
s
Ci — State ZIP Code ewer be at stemmaes aner ed
| ‘
Name ( Schedule D,line
\ QO Schedule EF, line
Number Street \ CQ Schedule G, line
. City \ State ZIP Code
a \
Name — Q Schedule D, line
i \ \ Q Schedule E/F, line
t Number Street } \ \ O Schedule G, fine
{ i reer nen ~2IP Code _— wee wee tee md
B | \
Name QO) Schedule D, line
\ QO Schedule E/F, line
Number Street C2 Schedule G, line
lly __ State _ \.... ZP Code
Name C} Schedule D, line
\ (1 Schedule Ef, line
Nomber Sirest Q Schedule G, line
City State ZiP Coda,
Name C1 Schedule D, line
\ OQ Schedule EF, tine
Number Street Q Schedule G, line
Clty State ZIP Coda \ me ee
Name Schedule D, line ;
Schedule E/F, line
Number Sireat QO) \Schedule G, line ‘
City State ZIP Code

 

 

Official Form 106H

\

Schedule H: Your Codebtors

 

 

page Qe

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 30 of 48

Fill in this information to identify your case:

 

a ees AEs

Debtor 1 OO \do
irst Name " Last Nama:

Debtor 2
(Spouse, iffiling) First wame Middle Name Last Name 1

 

United States Bankruptcy Court for the: District of

Case number Check if this is:
(it known)
C} An amended filing
Cd A supptement showing postpetition chapter 13

 

 

 

income as of the following date: '
Official Form 106] MM DD? YY
Schedule I: Your Income 1245

 

Be as complete and accurate as possible. If two married people are fillng together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing Jointly, and your spouse Is living with you, include information about your spouse.
If you are separated and your spouse Is not fillng with you, do not Include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.

oon ss Employment

1. Fill In your employment
Information. Debtor 4 Debtor 2 or non-filing spouse

 

 

If you have more than one job, |
attach a separate page with :

information about additional Employment status C1 Employes C1 Employed

employers. lot employed QC) Not employed

Include part-time, seasonal, or

self-employed work. \ \
Occupation :

 

Occupation may include student i
or homemaker, if it applies.
Employer's name |

Employer's address \ \
Number Street \ Number Street \

\ \ |
\ \ :

City State ZIP Sode City Stata VIP Code

 

 

How Iong employed there?

Givo Details About Monthly Income

 

Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
Spouse unless you are separated.

If you or your nan-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, altach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
\ gon-filing spouse
i 2. List monthly gross wages, salary, and commissions (before all payroll
! deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 5 1;
3. Estimate and list monthly overtime pay. 3. ++§ + ¢

 

 

 

 

 

 

{ 1
4. Calculate gross income, Add line 2 + line 3. 4. = \ s_\
. XN

Official Form 1061 Schedule |: Your Income page 1

 

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 31 of 48

sor WOOL

 

Case number (i known},

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ‘ ' ForDebtort For Debtor 2 or |
' filings |
| Copy line 4 here.. tn . . >4 $$ $ |
8. List all payroll deductions: ( !
5a. Tax, Medicare, and Social Security deductions 5a. §$ $ |
5b. Mandatory contributions for retirement plans 5b. § $
Sc. Voluntary contributions for retirement plans fc. § $
5d. Required repayments of retirement fund loans Sd. §. $
5e. Insurance §e. § $
5f. Domestic support obligations Sf §$ $ \
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. #5 + $ :
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+Sf+5g+5h, 6 § $ \ '
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, $ $ \
8. List all other Income regularty received: 1 |
8a. Net income from rental property and from operating a business,
profession, or farm '
Attach a statement for each property and business showing gross 1
receipts, ordinary and necessary business expenses, and the total $ $ |
monthly net income. 8a. \
8b. Interest and dividends 8b. §$ $ t
&c. Famlly support payments that you, a non-filing spouse, or a dependent ’
regularly receive ,
Include alimony, spousal support, child support, maintenance, divorce $ $ /
settlement, and property settlement. 8c. TO / i!
8d. Unemployment compensation ed. § Ob : $ i
8e. Social Security Be. $39 AS OD 5 ;
8f. Other government assistance that you regularly recelve
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. —__.__,
Specify: a. | S$ $
8g. Pension or retirement Income 8. § $ \ i
8h. Other monthly Income. Specify: 8h. +$ ~~ +$
9. Add all other Income. Add lines 8a + &b + 8c + Bd + Ba + Bf +8g + Bh, 9. $ 1A 75 .O0 $
Z F
10. Calculate monthly income. Add line 7 + line 9. \ (45,59 + ( -
Add the entries in fine 10 for Debtor 1 and Debtor 2 or non-filing spouse. 40.) $J $ J - =]
11. State all other regular contributions to the expenses that you Iist In Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already Included in lines 2-10 of amounts that are not available to pay expenses listed in Schedule J. —_
Specify: W4+ $ =
12. Add the amount In the last column of line 10 to the amount In Ine 11. The result is the combined monthly income. | | sod
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $ be
Combined

13. Do you expect an increasg or decrease within the year after you fite this form?

monthly incom

 

 

 

 

OQ No.
* -
BE Yes, Ean Sporting ne omploumer’ te KO DRo
‘ "J NM Ay. .
Official Form 1061 Schedule Ik Your Income page 2

 

 

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 32 of 48

Fill in this information to identify your case:

: Check if this is:

iddie Name Last Name

Debtor ©

Debtor 2 ;

(Spouse, if fling) First Name idle Name Last Name Q An amended filing .
Nh ; C) A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of expenses as of the following date:

Case number MM / DD? YYYY
(If known)

 

 

 

 

 

Official Form 106J
Schedule J: Your Expenses 12118

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

We Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

CJ Na
CO) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Seperate Household of Debtor 2.

 

 

i

2. Do you have dependents?

y ve cep O) No Dependent’s relationship to Dependent’s Does dependent live}
Do not list Debtor 1 and i’ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you? j
Debtor 2.

 

 

each dependent......cccsgeepers : O J
Do not state the dependents’ NDinalolads San A Ww No

names,
OC) No

 

5 6 be
Dougie = «SO
H. Yes

OQ No

Yes

- wa ree nated pees een ats atte - seem eenemeriy Sennen ee tS Ot _ oo t

3. Do your expenses include
expenses of people other than Q
_-Yourself and your dependents? _ 1 Yes

 

0

ener ante vee Asanti ARAMA Ane et btarmenimerereemamenetnie tmeetiNtnlth een Es

Estimate Your Ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this is a supplemental Schedule J, check tho box at the top of the form and fill in the

 

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule f: Your Income (Offictal Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and ( \ } & Ce
any rent for the ground or lot. 4, § : :

 

Hf not Included in IIne 4:

 

4a. Real estate taxes 4a, $

4b. Property, homeowner’s, or renter's Insurance 4b. $ ____

J
4c, Home maintenance, repalr, and upkeep expenses dc. $ & ) OD ) 0 D |

at in Boo, fo !
4d. Homeowner’s association or condominium dues 4d, $ «

Official Farm 7106J Schedule J: Your Expenses page 1

 
 

10,
Ti.
12.

13.

14,

15,

16.

17,

19.

20.

Official Form 106J

Specify:

Case 19-25094 Doc 1-1

  

First Name

  

. Additional mortgage payments for your residence, such as home equity loans

. Utilitles:

6a, Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c, Telephone, cell phone, intemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Chitdeare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religlous donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance
15b. Health insurance
15¢. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or tease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
47c. Other. Specify:
17d. Other. Specify:

 

Case number (known),

Your payments of allmony, maintenance, and support that you did not report as deducted from

your pay on line §, Schedufe |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages an other property

20b. Real estate taxes

20c, Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

208, Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c.
6d.

12.
13,
14,

18a.
16b.
15¢.
18d,

178,
17b.
176.
17d.

18.

19.

20a,
20b.
20c.

20d.

20e,

Filed 11/08/19 Page 33 of 48

Your expenses

 

ft

ee

aa

<A

| ||

Ad

:

$ i

$ ——.

$ —=
se
$

|

$
$_
$ es

$ —_—_—

$ ——

 

page 2

 

—

 

 

 
 

Debtor 1 Ockas&n, “piidth- Reo Case number (known,

Case 19-25094 Doc1-1 Filed 11/08/19 Page 34 of 48

MiddiaName =} °

 

21. Other. Specify: 21.
22. Catculate your monthly expenses.
22a. Add lines 4 through 21. 22a.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b,
22c. Add line 22a and 22b. The result is your monthly expenses. 226.
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a,

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c,

24. Do you expect an Increase or decrease In your expenses within the year after you file thls form?

For example, do you expect to finish paying for your car toan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

SRnvo.
Ff

 

errant oemeisie reed A te ee terranes mnantee

Cl Yes. | Explain here:

Official Form 106J

Schedule J: Your Expenses

 

 

 

 

 

 

 

 

ee ee ee ~ - -~ cen ow ~

page 3

 

SS a sa

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 35 of 48

MUM civem laieliaiFeittels i ces identify your case:

 

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if filling) First Name Middle Name Lest Name {

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

OQ) Check if this is ap
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42H6

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3577.

ZZ Sign Below

|

 

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
Yes. Name of person . Attach Bankrupicy Petifion Preparer's Notice, Declaration, and
Signature (Official Form 119).

NAN MUNNO Mept Ae Nhe

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

OME bac bets Rollo x

 

| Signature of Debtor 1 Signature of Debtor 2
Date M=O4~29 4 Date
MMi DD / YYYY MM/ DD / YYYY }

 

 

TR cena ee nea vin ORL PEL ONAN We VO omen

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 36 of 48

 

Fill in this information to identify your case: D

pr” Middle Name

Oebtor 2 | NOV 08 2019 .

 

 

 

 

 

 

{Spouse, if fing) First name Middta Name i
S. AN
United States Bankruptcy Court for the: District of DISTRICT OF MARYLAND /
GREENBELT “
Winoony DROP BOX (J Check if this is an

amended filing

 

 

“Nee

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/4
Be as complete and accurate as possible, If two married poopie are filing together, both are equally responsible for supplying correct

Information. if more spaco is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Ea Give Details About Your Marital Status and Where You Lived Before

 

 

4. What Is your current marital status?

C0 Married
CI Not married 1. |

2, During the last 3 years, have you fived anywhere other than where you live now?

No ;
i CQ) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2 ,
lived there lived there i
CI ame as Debtor 1 L) same as Debtor 4
}
i From
Number Street Number Street
To _
| t
\
i City State ZIP Code City State ZIP Code
C) Same as Dabtoy
i From
Number Street Number Street
To
City State ZIP Code Clty \eee ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
| states and territories include Arizona, California, idaho, Loulsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

! No
Cl Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1063).

bol, Lo

Expiain the Sources of Your Income
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 37 of 48

  

Debtor 1 eto

First Name

Case number (it mown),

  

Middle Name Cast Name

   

 

] 4, Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from aff Jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CQ) No
Na Yes. Fill in the details.

SHAMAN

  

ney egy i, Tait eenneys aie
(Debtor 4 Te i o iS 4

Sources of Incoma Gross income Sourdgs of income Gross income

Check ait that apply. (before deductions and = Check &{ that apply. (before deductions and

ae age) exclusions)
‘s c

Wages, commissions, 7 Q Wages, issi
From January 1 of current year until bonuses, aps Q,500' bonnees 5

the date you filed for bankruptcy: 2 operat bust
perating a business

~~ ” ctern

For last calendar year: 3’ Wages, commissions, \ 4 5 “1 Wy C) Wages, commiss!
D | B bonuses, tips 5 } bonuses, tips
(January 1 ta December 31, a

AYE) O Operating a business O Operating a business

 

® roe ergy +9 a

Eg Nes < nee eemenesar es =
| fbabtor2 labs a te

   

    
  

            
   
  
  
 

4 sian tsi si

dente ~~ ae

For the calendar year before that: Cl wages, commissions, CI wages, commissions,
D 7 bonuses, tips $ a bob bonuses, tips
(January 7 to December 31, Q01T (2 operating a business C) operating a business

aK ree rome uae beet « a phe vem e Seaman ES eE oe

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsults: royalties; and -
gambling and lottery winnings. If you are filing a joint case and you have income thal you received together, list it anly once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in fine 4.

No
C] Yes. Fill in the detaits.

 

   

[ ny - er 7 ee ae _
Debt eed F setcvtnal ost caeds be a bl it Bi Dep 2 a he hi os seen de
Sources of Income Gross income from Sources of income Gross lncome from
esctibe below. each source Describe below. each source

(before deductions and (betore deductions and
exclusions) exctusions)

    

 
     

From January 1 of current year until
the date you filed for bankruptcy:

fi

 

i tf

For last calendar year:

(January 1 to December 31, ) $ \
vvyy

 

 

 

 

For the calendar year before that: $. ee
(January 1 to December 31, ) $ Iw $
YYYY

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

    
 

 

 

i Or ttn Sh
hose ete

_— man

 
 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 38 of 48

Debtor t olson. ‘Daicth - Robk Case number (itinowny_

First Name Middle Name Last Name

ee Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

(2 No. Neither Debtor 1 nor Debtor 2 has primarily constumer debts. Consumer debts are defined in 11 U.S.C. § 101(8} as

“incurred by an individual primarily for a personal, family, or household purpose.”
i During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

' C) No. Go to tine 7.
| hye. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the

total amount you paid that creditor. De not inctude payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

i * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Q) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any Creditor a tatal of $600 or more?

CI No, Go te line 7.

xX Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, de not include payments to an attorney for this bankruptcy case.

| aveyzavment Total amount mob smount you still owe
SMEG Elaatus 08-2019 140!” , 68d
\S00S Bunn bye Rd

Number — Street D 6 (37

 

Q sr or vendors
4 Other rs

 

 

 

 

 

 

 

 

 

 

 

 

 

Was this payment for...

O Mortgage
OQ) car
OQ credit cara

QO Loan repayment

Worms ae ees ee eae RE

atten mar dee AAI ttnctintednnnen enn

 

City co. State ZIP Code E f nic,
§ $ CI Mortgage
Creditors Name 920 '
QO) car
Number Street OC creait card
(QD Loan repayment
QQ Suppliers or vendors
; Gy Slate ZIP Code C) ther
i $ 3
Craditors Name C1 mortgage
QC) car :
Number Street CO) credit card
OQ toan tepayment
I C] supptiers or vendors | |
City State ZIP Cade Q other
i
3
\ o
\
Officlal Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 39 of 48

Debtor 1 © Daboor Path “ Ko blo Case number ¢tmown,

First Name Middla Name ft Last Name

 

ee el

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
| corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
}
i

 

 

 

 

such as child support and alimony.
No 1
CY Yes. List all payments to an insider. |
Dates of Total amount Amount you stil} Reason for this payment ,
payment pald owe J
a
I $. $
Insider's Nai
|
{ Number Street IN —
. ;
i
| City ie =: ZIP Cada
i ‘ t
$ $ aot

 

Insider's Name \ 1 '
i
i

i Number Street
i
t NX i

City State ZIP Coda

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited ‘
an insider?
Include payments on debts guaranteed or cosigned by an insider.

tant Atte eee eS

Ly
wis
Q Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
payment pald owe

\ , \ nantes a
| Insider's Name \ $ $

j

Number Street \ |

t

 

 

 

 

 

 

 

 

 

City Stale ZIP Ode {
t « wend ee: + wow te toe tT” —
$ $ !
Insiders Name
Numbder Street
wan ow Elly ns mene SO, ZIP COTE anc : ” « }

Offical Form 107 Statemont of Financial Affairs for individuals Filing for Bankruptcy page 4

 

 

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 40 of 48

First Nama Middie Name Last Name

 

identify Legal Actions, Repossessions, and Foreclosures 1
9. Within 1 year before you itled for bankruptcy, were you a party In any lawsuit, court actlon, or administrative proceeding? i

List all such matters, including personal injury cases, smail claims actions, divorces, collection sults, patemity actions, support or custady meanecator?
and contract disputes.

 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

No
Q Yes. Fillin the details. ‘
Nature of the case Court or agency Status of the case
| | i
Case title | ‘Court Name Ol Pending
i Cl on appeat
Number Street Q Concluded
i Case number ; ,
: City Staia ZIP Code
~ !
Case tile Court Name OQ Pending }
! QC) on appeal
' Number Sireet O) concluded |
; i
‘ Casenumber {
: Clty Slate zip Cade
| 10. Within 1 year before you filed for bankruptcy, was any of your prop repossessed, foreclosed, garnished, attached, seized, or tevied?
Check all that apply and fill in the details below.
| No. Go to fine 11.
| Q) Yes. Fill in the Information below.
' Describe the property Date Value of the property | '
, Creditors Name ! i $
3 Se emnuanert Seeman pene nN Rett sve ene meniee et i
i Number Street Explain what happened i
Cl Property was repossessed.
C) Property was foreclosed.
n\ O Property was gamished.
f City State “ZIP Code + CQ) Property was attached, seized, or levied.
Describe the property Date Value of the property
_ $
Creditor’s Name {
i
Number Street . * |
happened
was fepossessed.
OQ) Property\was foreclosed.
i .
City State ZIP Code S gamished |
C) Property was attached, seized, or levied. |
cet oma ~ - ;

Official Form 107 Statement of Financlal Affaire for Individuals Filling for Bankruptcy page 5

 

 
 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 41 of 48

aol Case number (it inown),

  

Debtor 1 0

 

First Name Middle Name

    

t 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

accounts or refuse to make a payment because you owed a debt?

No
Q Yes. Fil! in the details.

em iacormnge

 

 

 

 

i Describe the action the creditor took
Creditors Name se has eames meitentinbek! sea oe anew ge -
}
| Number Streat \ !
{
| |
City State ZIP Code Last 4 digits of account number: XXXX—_ __

  
  
 

aayveenameer

12. Within 1 year before you filed for bankruptcy,
creditors, a court-appointed receiver, a custodian)
} No
Q Yes

F another offictal?

List Certain Gifts and Contributions

Date action
was taken

Amount

 

© i a I eS

8 any of your property In the possession of an assignee for the benefit of

 

Sx

C2 Yes. Fil in the details for each gift.

Gifts vqth a total value of more than $600 Describe tho alfts
| per pers

' Perton iw Gitt
3
\ \

 

 

Number Street

     

City

  

} Person's relationship to you

Gifts with a total value of more than $600
Per person

Rm neem Act ee eee Ent

 

 

Person to Whom You Gave the Gilt

 

 

Number Strest

 

City State ZIP Coda

Person's relationship te you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Dates you gave
the gifts

Dates you gave
the gifts

Value

 

$ =
t
i
Value
$
so
i
page 6 ‘

 
~~

Case 19-25094 Doc1-1 Filed 11/08/19 Page 42 of 48

Debtor 1 Oar 2 bakh. Roby Case number (rimoun)

First Name waddle Name LeaiName =~

t

| 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     
 

ir No
; (2 Yes. Fill in the d&gils for each gift or contribution.

charities Describe what you contributed Date you Value a
contributed

Glits or contributions
that total more than $60

presen esebecitttis  peterere cet Stace ete tere menanntnt — ememe

 

| Charity's Name

 

 

 

Number Street {

 

City State ZIP Code

' N
List Certain Losses

fe alt pee me,

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No
QO Yes. Fill in the details.

{ Dascribe the property you fost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred eg loss fost
Include the ammount that insurance has paid. List pending insurance

clalms on line 33 of Schedule A/B: Property.

pee eee — _

 

 

a List Certain Payments or Transfors

16. Witisin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy potition?
Indude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

ie
QO] Yes. Fill in the details.

 

    
  

 

 

 

Description and value of any property transferred Date paysnent or Amount of payment
transfer was

Person Who Was Paid clone sit mtn nnn nn nai wok nme , made
|

Number Street i $
i
|
| $

Clty State ZIP Code |

 

Email or webslte address

 

Person Who Made the Paymenit, if Not You

 

 

Offictat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 43 of 48

sau: Ce delon. fr Ro'oly a

iret Name Middle Name Lasi Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of
‘ transferwas made payment »
“T
Persan Who Was Pald !
; S$
Number Street
—_——__—_ se
City Stata ZIP Code |
Email or website address
Parson Who Mads the Payment, if Nat You
“ ~
17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
Ver No
CQ) ves. Fill in the detals.
Description and value of any property transferred Date paymentor Amount of payment
transfer was
. . made
Person Who Was Paid XY .
——__ $e

 

Number Street

—_—_—. $e
City State ZIP Coda . a em —_ al

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include beth outright transfers and transfers made as security (such as the granting of a security Interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
» No
CQ] Yes. Fill in the details.

 

 

 

Description and value of property Describe any property or payments received Date transfer
\ transfarred or debts paid In exchang was made

Person Who Received Transfer \

Number Street N\

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Cade
}

Person's relationship to you
' oo
| Person Who Recelved Transfer '
i

Number Street

City State ‘ZIP Code

 

{ Person's relationship to you

Official Form 107 Statement of Financtal Affairs for Individuals Filing for Bankruptcy page 8

 

 

——

 

 

 
Filed 11/08/19 Page 44 of 48

Case 19-25094 Doc 1-1

  

Debtor 1 ()

Case number (i moun), |

  

Middle Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficlary? (These are often called asset-protaction devices.)

No
QO Yes. Fill in the details.

  

 

ON wna SE RO ERNTENT tN ees k

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

Description and vatue of the property transferred Date trarisfer
was made
' sewn enim ie ey nk 1
Name of trust
‘ Lf
List Cestain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units I
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transfersed?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial Institutions.
lo
C1 Yes. Fit in the dotalls.
Last 4 digits of account number Type of account or Date account was Last balance befor
Instrument closed, sold, moved, closing or transfer
or transferred
Ni f Financial {net
jame of Nanciad [rel X= _ Q Checking $
Number Street QO Savings
QO Money market
\ Q Brokerage
Clty State Q Other
CD checking $
Name of Financial institution
Cf] Savings |
Number Strest O Money market
QO Brokerage
CQ other |
City State ZIP Code {

securities, cash, or other valuables?
No
C2 Yes. Fill in the detalls.

Who else had access to It?

 

21. Do you now have, or did you have within 4 year before you filed for bankruptcy, any safe deposit box or other depository for

Describe the contents

awe ee

Do you still
a have it?

 

 

Name of Financia! Institution &Y
NumbeR, Street
Clty aan ZP Code

 

Number Street

 

 

City State ZP Code

 

Official Form 107

ee ae ow

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

| OQ No
, 2] Yes

|
1

page 9
i

 

 
Case 19-25094 Doc1-1 Filed 11/08/19 Page 45 of 48

i Octrer Sant: Anbly Case number en

First Name Middte Name Last Name

22, Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy? .
No 1
© Yes. Filli

  

Who else has or had access to It? Describe the contents Do you still

have it?
Name of Storage Facllity N Name

{ i

i CI No

F

t

|
Number Street Number Street |

i

}

!

i

|

 

 

OC ves

 
  
  

 

  
 

City State ZIP Gode

 

 

_ tty State, ZIP Code

Reve ee re eB acne A Se er ecesy eating 91 TeLerONC MOND CH GCER OO « » ~~ r . .

 

senusmaes

Identify Property You Hold or Control for Someone Else

23, Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,

or hold in trust for someone. i

‘Eno j {
C) Yes. Fill in the details.

 

Where Is the property? Describe the property ; Value

i

:

I

i

i
amare noms) est
i we

 

Owner's Nema .§$ ;

 

er Street
Number Street ‘ {

 

 

 

 

 

State ZIP Code i
City State zp Code *Y N ‘

j
pare 0: | Give Details About Environmental Information
; 7

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or focal statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soll, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

 

a Site means any location, facility, or property as defined under any environmenta! law, whether you now own, operate, or
utllize it or used to own, operate, or utilize it, including disposal sites,

" Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic I
substance, hazardous material, pollutant, contaminant, or similar term. i

 

; Report all notices, releases, and proceedings that you know about, regardless of when they occurred. i |
f

' 24.Has any governmental unit notified you that you may be Hable or potentlally Hable under or in violation of an environmental law? I
a ‘ i

C2 Yes. Fill in the dotails. {

| Governmental unit Environmental law, if you know it we cae, anus Date of notice '

  

 

Name of site vernmental unt

 

Number Street Numbe

    
 

State ZIP Code

 

 

\ Clty State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
 

 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 46 of 48

Debtor 1 Case number (if Anown|

el

vate a ae

 

First Name Middte Name ? Last Name

! 26.Have you notified any governmental unit of any release of hazardous material?

o
Q) Yes. Fitl in the cotails.

Governmental unlt- Environmental law, if you know it

WN '
Name of site Iw Governmental untt .
Number Street NN Number Street

ity State ZIP Code

 

City State ZIP Code

~ ~y a ~~ ow Some evita sw te yo ate ro ae

"EXNo

CO) Yes. Fill in the details.

  
 
   
 
   

Court or agency Nature of the case

 

Court Name

 

Number

 

Case number

Give Details About Your Business or Connections to Any Business

Date of notice

i
i 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

a

Status of the

case

Q Pending

QO onappeal
C] concluded

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

C2 Asote proprietor or self-employed in 2 trade, profession, or other activity, either full-time or part-time

QO Amember of a limited lability company (LLC) or IImited Ilability partnership (LLP)
OC) A partner in a partnership
QO An officer, director, or managing executive of a corporation

Q An owner of at least 5% of the voting or equity securities of a corporation

Df No. None of the above applies. Go to Part 12.
Ud Yes. Check all that apply above and fill in the details below for each business.

 

Ae heed eee one a ete

 

 

 

 

 

    
 
    

 

 

 

 

 

 

\ Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Business Name eevee rer om nn tm ea 1
EIN:

} , EIN:
Humber Street ree eeraten ns tnt anmeanns a
Name of accountant dx bookkeeper Dates business oxisted
poor tentstninatncsereenremreeniesan ce my tk est Aa
' From To
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Number Street NX ‘ eeeepneee ; :
Name of accountant orbookkeeper = SC Dates business existed
| db wee
From To
City State ZIP CONG oe Neen on . nen ow ee rn
Deschibe the nature of the business Employer Identification number
Business Name posta emt . _ Do not include Social Security number or TIN.

page 11

mech Hedin gE EARN NREN FUSIN Hien TOY OA -HORen — iteres EEA KARNES EOTOP oa NARNRED Guenie — NEREY Re AAEOARS mY Menem ORD

 
 

Case 19-25094 Doc1-1 Filed 11/08/19 Page 47 of 48

Case number (ranown)

Debtor iC)

- ee “ ~ som

 

Employer Identification number
Do not Include Social Security number or ITIN.

Describe the nature of the business

(cM Sati ll cigmane tn nctavheGeieenrnbainn bximwmein! re

 

 

 

Number Street jy Name of accountant or bookkeeper Dates business existed

 

 

From _ silo

 

City State ZIP Code

Business Nama
EIN: — ee

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statemont to anyone about your business? Include all financial
institutions, creditors, or other parties.

Q No
OQ) Yes. Fill in the details belo

    
   
 
 

Date issued

 

Name

 

Number Street

 

 

City State ZIP Code

Sign Below

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statemant, concealing property, or obtaining money or property by fraud
tn connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

  

 

Signature of Debtor 1 Signature of Debtor 2

Date I | -0 4 —Jo } 4 Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Offictal Form 107)?

O No
Q) Yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

No
C} Yes. Name of person . Attach the Bankrupicy Petition Preparer's Natice,
Declaration, and Signature (Official Form 119)!
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 12

 

 
 

Cf
Case 19-25094 Doc1-1 Filed 11/08/19 Page 48 of 48

Rushmore Loan Management Services LLC
15480 Laguna Canyon Road
Irvine, CA 92618

  

SMECO
15065 Burnt Store Rd
Hughesville, MD 20637

<1ne OR pmmenettere we

WSSC
200 Baltimore Street |
La Plata, MD 20646

+ Tetel aioe ie eenervtabiiienenanieN +

ete EW mremet

oo er

7s

 

 
